                                                                     USDC SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                         DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED: 3/31/2020
 ------------------------------------------------------------- X
 NANCY JACOBS,                                                 :
                                                               :
                                                               :
                                               Plaintiff,      :
                                                               :
                              -v-                              :       1:20-cv-2624-GHW
                                                               :
 MADISON REED, INC., MADISON REED :                                        ORDER
 COLOR BAR FLATIRON, MADISON                                   :
 REED COLOR BALL, LLC, MADISON                                 :
 REED COLOR BAR II, LLC                                        :
 ,                                                             :
                                                               :
                                            Defendants. :
 ------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

        This action was removed from the Supreme Court of the State of New York, Bronx County

on March 27, 2020. Pursuant to Fed. R. Civ. P. 81(c)(3), if any party wishes to demand a jury trial in

this matter, the demand must be served and filed no later than April 10, 2020. Additionally,

Plaintiff’s counsel is directed to promptly file a notice of appearance in this case. Defendants are

directed to serve a copy of this order on Plaintiff, and to retain proof of service.

        SO ORDERED.

Dated: March 31, 2020
                                                              __________________________________
                                                                      GREGORY H. WOODS
                                                                     United States District Judge
